DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 1, 7, (5 and 6) and 4 be found allowable, claims 17, 18, 19 and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7 – 16, 19, (20 and 1), (22 and 8), (5 and 7) and 4, respectively, of U.S. Patent No.10,337,237. Although the claims at issue are not identical, they are not patentably distinct from each other because they described the .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Umeoka et al. (JP 1-230883) or, in the alternative, under 35 U.S.C. 103 as obvious over Hurzeler (US 6,519,899).
With respect to claims 1, 12 and 17, Umeoka et al. teach a door assembly adapted for sound absorption (Fig.1, Abstract), comprising a door (Fig.1b, Item 1) pivotally supported (Fig.1b, Items 6) on a wall to be positionable in an opened position and in a closed position; a door frame (Fig.2) including an upper member extending along an upper side of the door between the wall and the upper side of the door and further including a side member extending along an outer side of the door between the wall and the outer side of the door; and an acoustical seal  system (Figs.2 and 5, Item 3) including a first air passageway (Fig.5, Item d) between the upper member of the door frame and the upper side of the door; a second air passageway (Fig.5, Item d) between the side member of the door frame and the outer side of the door; a first housing (Fig.5, Item 3) in at least one of the upper member of the door frame (Fig.5, Item 2) and the upper side of the door (Fig.5, Item 1), wherein the first housing includes a cavity in fluid communication with the first air passageway (Fig.5, Item d); a second housing (Fig.5, Item 3) in at least one of the side member of the door frame (Fig.5, Item 2) and the outer side of the door (Fig.5, Item 1), wherein the second housing includes a cavity in fluid communication with the second air passageway (Fig.5, Item d); a first volume of sound absorbing material (Fig.5, Item 3) positioned in the cavity of the first housing; and a second volume of sound absorbing material (Fig.5, Item 3) positioned in the cavity of the second housing (Abstract).


Hurzeler teaches a door assembly adapted for sound absorption (Fig.2), comprising a door (Fig.2, Item 14) pivotally supported on a wall to be positionable in an opened position and in a closed position; a door frame (Fig.2, Item 16) including an upper member (Fig.2, Item 58) extending along an upper side of the door between the wall and the upper side of the door and further including a side member (Fig.2, Item 60) extending along an outer side of the door between the wall and the outer side of the door; and an acoustical seal system (Fig.2, Item 20) including a first air passageway between the upper member of the door frame and the upper side of the door; a second air passageway between the side member of the door frame and the outer side of the door; a first housing (Fig.2, Item 22) in at least one of the upper member of the door frame and the upper side of the door, wherein the first housing includes a cavity (Fig.2, Item 20) in fluid communication (Fig.2, Items 66) with the first air passageway; a second housing (Fig.2, Item 22) in at least one of the side member of the door frame and the outer side of the door, wherein the second housing includes a cavity (Fig.2, Item 20) in fluid communication (Fig.2, Items 66) with the second air passageway; a first volume of sound absorbing material (Fig.2, Item 20; Col.2, Lines 50 – 52) positioned in the cavity of the first housing; and a second volume of sound absorbing material (Fig.2, Item 20; Col.2, Lines 50 – 52) positioned in the cavity of the second housing.
	It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hurzeler housing configuration with the Umeoka et al. design because the housing could permit the replacement of the sound absorbing 
	Regarding claim 17, The Examiner considers that it would have been an obvious matter of design choice to provide a door assembly free of contacts seals because it would minimize fabrication, assembly and/or maintenance cost by simplifying the door assembly design. Such a mere modification would not depart form the scope and spirit of the Umeoka et al. and Hurzeler inventions.
With respect to claims 2 and 13, Umeoka et al. teach the use of glass wool and urethane foam as the sound absorbing materials (Abstract). Furthermore, the Examiner considers that it would have been an obvious matter of design choice to provide the sound absorbing material comprising at least one of open cell foam, acoustical foam, fiberglass wool, mineral wool, cotton wool, sprayed cellulose, aramid wool, cementitious wood fiber, and acoustical plaster because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 	With respect to claims 3, 5, 6 and 19, the Examiner considers that it would have been an obvious matter of design choice to provide the first and second air passageways having a depth as measured orthogonal from the sound absorbing material of less than about 0.25 inches because it would tune the system to provide a desired acoustic performance; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claims 4 and 20, the Examiner considers that it would have been an obvious matter of design choice to provide the first cavity having a length as 
With respect to claims 7, 15 and 18, the Examiner considers that it would have been an obvious matter of design choice to provide each of the first and second cavities including two or more spaced-apart dividing walls each with a solid body dividing the sound absorbing material into three or more volumes or pieces because it would provide a plurality of cavities that could be tuned to different frequency ranges in this manner improving the acoustic performance of the system.
With respect to claims 8, 9, 14 and 16, Umeoka et al. teach the sound absorbing material being placed on its end faces and in the internal side surfaces of the frame (Figs.2 and 5; Abstract). 
Regarding claim 10, the Examiner takes official notice that it is well known in the art to provide a double door configuration in order to be able to close a big wall opening that can permit the traffic of a large group of people; additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 With respect to claim 11, Umeoka et al. teach further comprising, adjacent to the cavity in the first or second housing, a contact-type acoustic seal member (Fig.5, Items 

Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 20, 2021